DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s 10/23/2020 election without traverse of the Group I “power transmission mechanism”, species 1 (fig.6), and claims 1-12 remains acknowledged.  
Claims 13-15 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “helical tooth” is unclear as argued by applicant.  Both applicant’s invention and the prior art to Gaully US2012/0279334 disclose teeth that have inclined surfaces and are arranged in a circular pattern such that it would appear that the Gaully teeth are helical in as much as applicant’s own invention is.  However applicant argues that Gually is not helical (see 1/28/2021 Remarks) such 
The claim 1 limitations "annular body having an axis of revolution and first and second rows of helical coupling teeth” and “the first row of helical coupling teeth facing the second row of helical coupling teeth” are unclear as to how the claim is to read on applicant’s invention which shows in figure 4 an annular body with two rows of teeth on opposite sides of the annular body that face --away-- from each other.  If applicant means that the teeth face the projections then the claims should be amended accordingly.
Claim 12 “at least the first inner surface of the first and second gear wheels have straight teething” is unclear since “the first inner surface” lacks proper antecedent basis and further since claim 1 recites that the gear projections are to be in “complementarily mesh” with the coupling teeth which are shown to be angled rather than straight.  That is to say that it is unclear if the claim 12 straight teething are to refer to the same elements as the claim 1 projections which are angled as elected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6-12 (as best understood)1 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gaully US2012/0279334.
Claim 1.  Gaully discloses a power transmission mechanism for a turbomachine, comprising: a reduction gear set (13, 14, 23, 24) comprising a first gear set (13, 23) and a second gear set (14, 24) having different reduction ratios and each of the first and second gears comprising a first gear wheel (13, 14) mounted on a first axis (12) and a second gear wheel (23, 24) mounted on a second axis (22), the first gear wheels of the first and second gears being mounted so as to rotate freely on the first axis and each of the first gear wheels of the first and second gears being provided with helical meshing projections (132, 142) and a coupling member (50) comprising an annular body (annular body of 50 as seen in fig.3) having an axis of revolution (X) and first and second rows (502 engaging with 132, 502 engaging with 142) of helical coupling teeth (502), oriented opposite and substantially parallel to first and second directions, respectively, wherein the coupling member is mounted so as to rigidly rotate (see description of 50 in para.0037) on the first axis and slide axially on said first axis so first and second surfaces (134, 144) having Suite 3600GVFR\66640AM docxinclinations that are respectively complementary (see figure 4) to those of a first surface (504 engaging with 134) and of a second surface (504 engaging with 144) of the first and second rows of helical coupling teeth, the first row of helical coupling teeth facing the second row of helical coupling teeth.2
Claim 2. The mechanism of claim 1, wherein the coupling member comprises edges (edges of opposite faces of 50) opposite one another, which are defined in planes that are substantially perpendicular to the axis and which respectively comprise said first  and second rows of helical coupling teeth.  
Claim 6. The mechanism of claim 1, wherein a longitudinal dimension of the 1201 Third AvenueGVFR\66640AM docxcoupling member (1) is less than the length of a spacing provided between the first gear wheels (37, 38).  

Claim 8.  The mechanism of claim 7, wherein the lock has at least one locking element (61, 63, 65) configured so as to occupy a neutral position, wherein the locking element is housed in a first housing (housing of 60) provided on the first axis to allow the displacement of the coupling member and an active position wherein the locking element is received in a cavity (cavity of 60) of the coupling member to prevent axial displacement of the coupling member.  
Claim 9. The mechanism of claim 7, wherein the locking/unlocking device comprises mobile biasing means (65, 68) between an unsolicited position and a solicited position when a predetermined speed value of the first axis is reached.  
Claim 10. The mechanism of claim 9, wherein the biasing means comprises at least one mobile member (61) connected to a biasing element (65) fastened in a second housing (housing of 60) of the first axis and in that in the unsolicited position, the mobile member contacts the coupling member, and in the solicited position, the mobile member and the biasing element are housed in the second housing.  
Claim 11.  The mechanism of claim 1, wherein the annular body of the coupling member comprises splines (splines necessarily defined between the disclosed “fluting” para.0037) arranged on an inner circumferential surface and oriented along the axis of revolution.  
Claim 12.  The mechanism of claim 1, wherein the first and second gear wheels have straight teething (in that they have numerous straight surfaces/portions albeit angled relative to the gear faces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaully US2012/0279334.
Claim 3. The mechanism of claim 2, wherein the first inner surface (504) of each helical coupling tooth is defined in a plane forming a dihedral angle of about 85 degrees (90-α, α being disclosed as 5 degrees from axial) with the plane of the edge, rather than as claimed (i.e., between about 40 and 50 degrees).  However one of ordinary skill would have easily recognized that using a sharper angle of 45 degrees would have better prevented unwanted decoupling in the axial direction than 85 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.

Claim 5. The mechanism of claim 1, wherein each of the helical coupling teeth has a longitudinal dimension measured along the axis of revolution that appears to be within a range similar to between 0.2*L2 and 0.5*L2, wherein L2 is the longitudinal dimension of the annular body.  While appearing similar, the exact claimed range is not expressly disclosed.    However the courts have held similar ranges to be obvious.  See MPEP 2144.05(I).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.

Response to Arguments
Applicant argues that the 35 USC 112 clarity rejections have been overcome by amendment.  This is not persuasive.  The claims remain unclear as detailed in the reworded rejections above.
3

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, (e.g., applicant’s “mechanism”) the PTO must presume claimed functions/properties (e.g., applicant’s functional intended use of being “for a turbomachine”) to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        
        	
        3 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).